Title: From Thomas Jefferson to Philip Ludwell Grymes, 16 April 1802
From: Jefferson, Thomas
To: Grymes, Philip Ludwell


            Dear Sir
              Washington Apr. 16. 1802.
            Your’s of the 11th. is recieved. I find that writing to mr Windham Grymes at the same time as to yourself, I have by mistake mentioned to both that I had inclosed mr Jennings’s letter, whereas I had but one to inclose, and that probably went to mr W. Grymes. Mr Jennings expressing a doubt therein how a particular expression in the will might be construed by our laws, mentioned what the testatrice intended by it. I answered him that our law was the same as the English on that subject, & as the expression in the will would effect her intention in England, it would probably do the same here. Accept my assurances of respect and friendly consideration.
            Th: Jefferson
          